FILED

UNITED STATES DISTRlCT CoURT MAR ` 3 2019
FOR THE DISTRICT OF COLUMBIA C|.rk' U_S_ mama a am
Cuurts tor the Dlstm:toi tim
'l`homas L. Bailey, )
)
Plaintiff, )
)
v ) Civil Action No. 18-3025 (UNA)

)
)
State of Maryland et al., )
)
Defendants. )

MEMORANDUM OPINION

Plaintiff, appearing pro se, has submitted a Complaint and an application to proceed in
forma pauperis. The Court will grant the application and dismiss this case pursuant to 28 U.S.C.
§ 1915A, which requires immediate dismissal of a prisoner’s complaint that fails to state a claim
upon which relief can be granted.

Plaintiff is a Maryland state prisoner incarcerated in Cumberland, Maryland. He has sued
the State of Maryland and an individual “for false arrest and double punishment of
imprisonment.” Compl. at l. The allegations are rather cryptic, but plaintiff seeks as relief “a
new trial” and/or correction or modification of his sentence. ld. at 6.

Challenges to a State conviction and sentence must proceed under 28 U.S.C. § 2254, and
only after the challenger has exhausted his available state remedies. Thereafter, if, as in this
case, the sentencing court is located in a State containing one federal judicial district, the
challenger must file his petition in the district court located in the same State. Plaintiff Was
convicted in Harford County, Maryland. See Memorandum Opinion, Bailey v. Gentry, No. l9-

cv-lO7 (UNA) (D.D.C. filed Jan. 30, 2019) (citing State ofMaryland v. Bailey, No. 3R00001585

(Md. Nov. 24, 1994); State OfMaryland v. Bailey, NO. 12K94001287 (Md. filed Dec. 23, 1994)).

This Court therefore lacks jurisdiction and must dismiss this case. A separate order accompanies

tim ,:tfl_.ww

Date: March 8, 2019 United St?l/es Districlt Judge

this Memorandum Opinion.

